Citation Nr: 0931659	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  06-15 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for right ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1972 to 
August 1975 and from October 1990 to May 1991.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A Board hearing was held at the RO in November 2006.  
The Board denied the claim in October 2007, and the Veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  The Veteran's representative and the VA 
Office of General Counsel filed a Joint Motion for Remand 
(JMR), which was granted in a December 2008 Order by the 
Court.  
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking service connection for right ankle 
disability.  Specifically, he claims that he injured his 
right ankle during his second period of active duty.  In his 
hearing testimony, the Veteran reported that he went to sick 
call when he injured his ankle and x-rays of the ankle were 
taken although there is no evidence in the service treatment 
records.  Moreover, in support of his claim, the Veteran 
submitted two lay statements from fellow service members.  
One statement provided that the Veteran injured his right 
ankle during physical training.  The other statement 
indicated that the Veteran injured his foot, but he could not 
remember which foot.  As pointed out in the JMR, recent 
Federal Circuit Court decisions have found that lay 
assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
Thus, in accordance with the JMR, given the Veteran's hearing 
testimony and corroborating statements from fellow service 
members of an injury in service, the Board finds that a VA 
examination is necessary in order to meet the requirements of 
38 C.F.R. § 3.159(c)(4).  See McLendon v. Nicholson, 20 
Vet.App. 79 (2006).  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for 
an appropriate VA examination to 
determine the nature, extent and etiology 
of any currently manifested right ankle 
disability.  The claims file must be made 
available to the examiner for review in 
connection with the examination.  After 
examining the Veteran and reviewing the 
claims file, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that any current right ankle 
disability is related to service.  A 
rationale should be furnished for all 
opinions offered. 

2.  Thereafter, the RO should review the 
expanded record and determine if the 
benefit sought can be granted.  If the 
benefit sought on appeal is not granted, 
the Veteran and his representative should 
be provided with a supplemental statement 
of the case and afforded the appropriate 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


